Motion, insofar as it seeks leave to appeal from so much of the April 19, 1979 order of the Appellate Division as affirmed the Surrogate’s Court’s denial of the motions to reopen the proceeding, dismissed upon the ground that that portion of said order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it otherwise seeks leave to appeal from the April 19, 1979 order of the Appellate Division, denied. Motion, insofar as it seeks leave to appeal from the June 14, 1979 order of the Appellate Division denying reargument or leave to appeal to the Court of Appeals, dismissed upon the ground that said order does not finally determine the proceeding within the meaning of the Constitution and upon the further ground that it involves the exercise of discretion of a type not reviewable by the Court of Appeals (Cohen and Karger, Powers of the New York Court of Appeals, § 147, p 585). Motion, insofar as it seeks leave to proceed as a poor person, dismissed as academic.